Citation Nr: 0516236	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-17 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1969.  He served a portion of his active service in 
the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
from two March 2002 rating decisions issued by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2004, the Board directed further 
evidentiary development on remand.  The remand directives 
having been completed, the claim is again before the Board 
for appellate adjudication.   

The veteran declined to testify before a Veterans Law Judge 
of the Board.  See veteran's appeal to the Board, VA Form 9.


FINDINGS OF FACT

1.  Competent medical evidence indicates that the veteran 
does not meet the criteria for a diagnosis of PTSD consistent 
with DSM-IV criteria.  

2.  Competent medical evidence indicates that the claimed 
psychiatric problems are attributable to nonservice-related, 
long-term alcohol addiction, and not to active duty.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.301(a), 3.303, 
3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - PTSD

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Essentially, service connection 
requires evidence of: (1) a current disability; (2) some 
injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  Also, service connection may be granted on 
a presumptive basis for psychosis with evidence of 
manifestation thereof to a minimum degree of 10 percent 
within one year after discharge.  38 C.F.R. §§ 3.307, 3.309 
(2004).  However, presumptive service connection for 
psychosis is not applicable here, as PTSD is not a psychosis 
and the record does not disclose diagnosis of a psychosis. 

Regulations specific to PTSD service connection claims 
require (1) evidence of a PTSD diagnosis in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible evidence that a stressor occurred.  
38 C.F.R. § 3.304(f) (2004).  If the evidence establishes 
engagement in combat against the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, and hardships of such service, then the veteran's 
lay testimony alone may establish the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f) (2004).

Service records indicate that the veteran had active duty in 
Vietnam as a "light ADA crewman" or canoneer; however, the 
service records show no combat-specific  decorations (such as 
the Combat Infantryman Badge) or other evidence of actual 
participation in combat against the enemy.  If it is not 
shown by such evidence that a veteran had engaged in combat 
against the enemy, his lay assertions of stressors are to be 
corroborated by official service records or other credible 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The Board's focus in this decision is whether the record 
discloses a diagnosis specifically of PTSD.  It does not.  
Consistent with the Board's May 2004 remand order, the 
veteran was provided a VA compensation and pension (C&P) 
evaluation in June 2004, conducted by a clinical 
psychologist.  The report of this examination was the result 
of a psychiatric evaluation of the veteran, as well as 
consideration of his service and medical history as 
documented in the claims folder.  The Board finds that the 
examination findings constitute competent, reliable medical 
evidence upon which the Board can base its decision on the 
issue of service connection.     

The C&P examiner determined that the veteran does not have 
PTSD consistent with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  A diagnosis conforming to applicable 
criteria in DSM-IV is generally a prerequisite for the grant 
of various mental disorders for which service connection may 
be had (that is, with the exception of those deemed to be 
personality disorders).  See 38 C.F.R. § 4.125(a); 4.127 
(2004).  Moreover, it is worth noting that the examiner found 
that the veteran's score, based on the Mississippi Scale for 
combat-related PTSD, is well below the minimum cutoff score 
typically demonstrated by Vietnam veterans.  The examiner 
concluded that the veteran's reported emotional distress is 
"most likely" attributable to long-term alcohol abuse, and 
diagnosed the veteran with alcohol dependence.  Nowhere in 
the report does the C&P examiner indicate that alcoholism is 
attributable, in whole or in part, to active duty; nor does 
any other medical record so indicate.  The Board notes that 
VA regulations explicitly preclude service connection (claims 
filed after October 31, 1990) for disabilities deemed to be 
the result of a veteran's abuse of alcohol or drugs, as is 
the case here.  38 C.F.R. § 3.301(a) (2004).  The lack of 
evidence of participation in therapy or other treatment 
specifically for a psychiatric disorder, as opposed to 
treatment for alcoholism and related complaints (the latter 
is documented in the record) helps to strengthen the 
examiner's conclusion that the veteran's complaints of 
various emotional problems are attributable to 
nonservice-related alcohol abuse.  

Further, the Board cannot simply ignore definite, reliable, 
and competent medical evidence that the veteran does not meet 
clinical criteria for PTSD - as determined after completion 
of appropriate diagnostic testing and review of medical 
history - in favor of a provisional diagnosis of PTSD as 
documented in February 2001 VA outpatient treatment records, 
as the veteran's accredited representative appears to suggest 
in page 3 of his February 2005 brief.  The representative, in 
essence, argues that the provisional diagnosis should be 
afforded equal, or more, weight than the negative findings 
documented in the C&P examination report.  The Board does not 
agree.  If the Board had determined that the provisional 
diagnosis of PTSD was in fact adequate, it could have granted 
the claim in May 2004 based on then-current evidence of 
record.  It remanded the claim precisely to determine whether 
the veteran does in fact have PTSD, and if so, whether it 
bears a relationship to active duty, with the knowledge that 
the record then was replete with evidence of 
long-term alcohol abuse and indications of various 
nonservice-related psychosocial stressors (such as family 
problems; financial stress due to unemployment; legal 
problems) that could have caused or contributed to the 
claimed psychiatric problems.  

It bears repeating that a specific diagnosis of PTSD rendered 
consistent with DSM-IV criteria is a strict requirement under 
applicable service connection provisions.  See 38 C.F.R. 
§§ 3.304(f), 4.125(a).  Whether or not a veteran does, or 
does not, have a claimed disorder is, in essence, a medical - 
as opposed to an adjudicative or legal - determination, and 
thus, the issue, here, is not one where the Board can simply 
employ 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 to find 
that a provisional diagnosis of PTSD, is sufficient.  (As 
such, the Board distinguishes this issue from the issue of 
corroboration of a claimed stressor, where not every aspect 
of the alleged stressor need be, or even can be, verified by 
official records, and where the benefit-of-reasonable doubt 
rule may be employed to varying degrees depending on the 
circumstances of a case.  Indeed, the law does not require 
verification of every single aspect of claimed stressors to a 
certainty or near certainty.  See generally Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (reversing a Board denial 
of service connection for PTSD on the basis of an unconfirmed 
stressor; finding that corroboration of every detail of a 
stressor, such as the claimant's personal involvement, might 
not be necessary under certain circumstances, such as where 
the allegation that the unit itself was under attack was 
verified).  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997).)  

The present record includes a clinical psychologist's finding 
ruling out PTSD, after completion of appropriate diagnostic 
testing, psychiatric evaluation, and review of pertinent 
medical history, consistent with DSM-IV criteria.  In the 
face of such evidence, the Board cannot now ignore it in 
favor of the 2001 provisional diagnosis alone.  It also is 
worth noting that the provisional diagnosis was documented 
along with a definite diagnosis of alcohol dependence, and 
that the diagnoses apparently were rendered in connection 
with the development of an overall plan to comprehensively 
address various complaints about psychiatric problems 
stemming from numerous sources (including nonservice-related 
stress caused by unemployment and financial problems), the 
veteran's persistent alcohol addiction, and physical 
ailments, acknowledging that PTSD also might be an 
appropriate diagnosis based upon the veteran's accounting of 
service history.  As the word "provisional" itself would 
suggest, the 2001 diagnosis was not one rendered after the 
completion of appropriate testing specific to PTSD and 
psychiatric evaluation by a qualified medical professional.      

In consideration of the foregoing, and in particular, 
38 C.F.R. § 3.301(a) and the lack of a definite diagnosis of 
PTSD, the Board must conclude that basic requirements of a 
PTSD service connection claim are not met.  Thus, the claim 
must be denied by operation of law.  38 C.F.R. § 3.303, 
3.304(f); see Sabonis v. Brown, 6 Vet. App. 426 (1994).  

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  In 
a May 2001 letter sent to the veteran well before the 
issuance of the rating decisions from which this appeal 
arises, the RO notified the veteran of the specific elements 
of a PTSD service connection claim, and informed him that, if 
he provides information about the sources of evidence or 
information pertinent to the elements of the claim (including 
medical records, employment records, records from other 
Federal agencies), VA would make reasonable efforts to obtain 
the records from the sources identified.  The letter also 
informed the veteran that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  The record indicates that the 
veteran understands his rights and obligations under VCAA - 
he provided stressor statements on his own, even before the 
letter was sent; he also responded to the letter with 
communication indicating that pertinent medical records are 
located at VA medical centers, and VA treatment records are 
in the claims file.  He did not, however, report anything 
about other sources of relevant evidence, such as employers 
or government entities.    

During the appeal period, the veteran was provided a 
Statement of the Case (SOC) and Supplemental Statement of the 
Case (SSOC), which further explained the elements of a PTSD 
service connection claim and what evidence is missing so as 
to preclude a favorable resolution at the RO-level.  The SOC 
included statutory provisions concerning the duty to assist; 
the SSOC notified the veteran of 38 C.F.R. § 3.159, which 
includes a provision that he may submit any pertinent 
evidence in his possession.  

Under the circumstances, the Board is satisfied that the 
veteran has been adequately informed of the "fourth 
element," as well as the first three elements of a valid 
VCAA notice.  It is noted that he veteran affirmatively 
responded to the SSOC in December 2004, indicating that he 
has no additional evidence to submit, and waiving his right 
to comment on the SSOC during the 60-day period following the 
issuance of the SSOC.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's service medical records, service 
personnel records, and post-service (VA) medical records, and 
associated them with the claims folder.  At no time did the 
veteran report he has received private medical or psychiatric 
care relevant to the claim.  He also was given an appropriate 
VA C&P psychiatric examination by a qualified professional, 
which included a review of the veteran's medical history as 
documented in the claims folder.  Again, it is noted that the 
veteran affirmatively indicated in December 2004 that there 
is no other evidence he wants to have considered before 
appellate adjudication takes place.

            
ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


